308 N.Y. 980 (1955)
Lyra C. Brown, as Administratrix of The Estate of Mayo Brown, Deceased, Respondent,
v.
State of New York, Appellant. (Claim No. 28838.)
Lyra C. Brown, Respondent,
v.
State of New York, Appellant. (Claim No. 28839.)
Court of Appeals of the State of New York.
Argued April 14, 1955.
Decided June 2, 1955
Jacob K. Javits, Attorney-General (Henry S. Manley of counsel), for appellant.
Wilfred E. Hoffmann, James J. Barrett and Edmund J. Hoffmann for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
In each action: Judgment affirmed, with costs; no opinion.